UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

UNITED STATES OF AMERICA

v. CRIMINAL NO. 4:20-CR-677

MAURO OSTILLO DOMINGUE7Z-
MALDONADO,
Defendant.

MM MD (Mi uM

PLEA AGREEMENT
The United States of America, by and through Jennifer B. Lowery, Acting United States
Attorney for the Southern District of Texas, and Richard W. Bennett, Assistant United States
Attorney, and the defendant, Mauro Ostillo Dominguez-Maldonado (“Defendant”), and
Defendant’s counsel, pursuant to Rule 11(c)(1)(A) and (B) of the Federal Rules of Criminal
Procedure, state that they have entered into an agreement, the terms and conditions of which are
as follows:
Defendant's Agreement
1. Defendant agrees to plead guilty to Count One of the Indictment. Count One charges
Defendant with Conspiracy to Harbor Illegal Aliens, in violation of Title 8, United States Code,
Section 1324(a)(1)(A)@ii), all in violation of Title 8, United States Code, Sections
1324(a)(1)(A)(v)(D and (a)(1)(B)G@). Defendant, by entering this plea, agrees that he is waiving
any right to have the facts that the law makes essential to the punishment either charged in the
indictment, or proved to a jury or proven beyond a reasonable doubt.
Punishment Range
2. The statutory maximum penalty for a violation of Title 8, United States Code, Section
1324(a)(1)(A)(v)(D and (a)(1)(B)G), is imprisonment of not more than ten years and a fine of not

more than $250,000.00. Additionally, Defendant may receive a term of supervised release after
7

imprisonment of up to three years. See Title 18, United States Code, sections 3559(a)(3) and
3583(b)(2). Defendant acknowledges and understands that if he should violate the conditions of
any period of supervised release which may be imposed as part of his sentence, then Defendant
may be imprisoned for up to two years, without credit for time already served on the term of
supervised release prior to such violation. See Title 18, United Stated Code, sections 3559(a)(3)
and 3583(e)(3). Defendant understands that he cannot have the imposition or execution of the
sentence suspended, nor is he eligible for parole.
Mandatory Special Assessment

3. Pursuant to Title 18, United States Code, section 3013(a)(2)(A), immediately after
sentencing, Defendant will pay to the Clerk of the United States District Court a special assessment
in the amount of one hundred dollars ($100.00) per count of conviction. Further, under the Justice
for Victims of Trafficking Act of 2015, in addition to the assessment imposed under section 3013,
the court shall assess an amount of $5,000 on any non-indigent person or entity convicted of an
offense under, inter alia, section 274 of the Immigration and Nationality Act (8 U.S.C. 1324)
(relating to human smuggling), unless the person induced, assisted, abetted, or aided only an
individual who at the time of such action was the alien’s spouse, parent, son, or daughter (and no
other individual) to enter the United States in violation of law.

The payment will be by cashier’s check or money order, payable to the Clerk of the United
States District Court, c/o District Clerk’s Office, P.O. Box 61010, Houston, Texas 77208,

Attention: Finance.
Immigration Consequences

4, Defendant recognizes that pleading guilty may have consequences with respect to his
immigration status. Defendant understands that if he is not a citizen of the United States, by
pleading guilty he may be removed from the United States, denied citizenship, and denied
admission to the United States in the future. Defendant understands that if he is a naturalized
United States citizen, pleading guilty may result in immigration consequences, such as
denaturalization and potential deportation or removal from the United States. Defendant’s
attorney has advised Defendant of the potential immigration consequences resulting from
Defendant’s plea of guilty, and Defendant affirms that he wants to plead guilty regardless of any
immigration consequences that may result from the guilty plea and conviction.

Cooperation

5. The parties understand this agreement carries the potential for a motion for departure
under Section 5K1.1 of the Sentencing Guidelines. Defendant understands and agrees that
whether such a motion is filed will be determined solely by the United States through the United
States Attorney for the Southern District of Texas. Should Defendant’s cooperation, in the sole
judgment and discretion of the United States, amount to “substantial assistance,” the United States
reserves the sole right to file a motion for departure pursuant to Section 5K1.1 of the United States
Sentencing Guidelines. Defendant further agrees to persist in that plea through sentencing, fully
cooperate with the United States, not oppose the forfeiture of assets contemplated in paragraph 19
of this agreement. Defendant understands and agrees that the United States will request that

sentencing be deferred until that cooperation is complete.
6. Defendant understands and agrees that “fully cooperate,” as that term is used herein,
includes providing all information relating to any criminal activity known to Defendant, including
but not limited to alien smuggling. Defendant understands that such information includes both
state and federal offenses arising therefrom. In that regard:

(a) Defendant agrees that this plea agreement binds only the United States

Attorney for the Southern District of Texas and Defendant; it does not bind any

other United States Attorney or any other unit of the Department of Justice;

(b) Defendant agrees to testify truthfully as a witness before a grand jury or in

any other judicial or administrative proceeding when called upon to do so by the

United States. Defendant further agrees to waive his Fifth Amendment privilege

against self-incrimination for the purpose of this agreement;

(c) Defendant agrees to voluntarily attend any interviews and conferences as
the United States may request;

(d) Defendant agrees to provide truthful, complete and accurate information
and testimony and understands any false statements made by the defendant to the
Grand Jury or at any court proceeding (criminal or civil), or to a government agent
or attorney, can and will be prosecuted under the appropriate perjury, false
statement, or obstruction statutes;

(e) Defendant agrees to provide to the United States all documents in his
possession or under his control relating to all areas of inquiry and investigation; and

(f) Should the recommended departure, if any, not meet Defendant's
expectations, the Defendant understands that he remains bound by the terms of this
agreement and cannot, for that reason alone, withdraw his plea.

7. Defendant is aware that a sentence has not yet been determined by the Court.
Defendant is also aware that any estimate of the possible sentencing range under the sentencing
guidelines that he may have received from his counsel, the United States or the Probation Office,
is a prediction and not a promise, did not induce his guilty plea, and is not binding on the United

States, the Probation Office or the Court. The United States does not make any promise or

representation concerning what sentence the defendant will receive. Defendant further

4
understands and agrees that the United States Sentencing Guidelines are “effectively advisory’ to
the Court. See United States v. Booker, 543 U.S. 220 (2005). Accordingly, Defendant
understands that, although the Court must consult the Sentencing Guidelines and must take them
into account when sentencing Defendant, the Court is not bound to follow the Sentencing
Guidelines nor sentence Defendant within the calculated guideline range.

8. Defendant understands and agrees that each and all waivers contained in the Agreement

are made in exchange for the concessions made by the United States in this plea agreement.

Waiver of Appeal and Collateral Review

9. Defendant is aware that Title 28, United States Code, section 1291, and Title 18, United
States Code, section 3742, afford a defendant the right to appeal the conviction and sentence
imposed. Defendant is also aware that Title 28, United States Code, section 2255, affords the right
to contest or “collaterally attack” a conviction or sentence after the judgment of conviction and
sentence has become final. Defendant knowingly and voluntarily waives the right to appeal or
“collaterally attack” the conviction and sentence, except that Defendant does not waive the right
to raise a claim of ineffective assistance of counsel on direct appeal, if otherwise permitted, or on
collateral review in a motion under Title 28, United States Code, section 2255. In the event
Defendant files a notice of appeal following the imposition of the sentence or later collaterally
attacks his conviction or sentence, the United States will assert its rights under this agreement and
seek specific performance of these waivers.

10. In agreeing to these waivers, Defendant is aware that a sentence has not yet been
determined by the Court. Defendant is also aware that any estimate of the possible sentencing

range under the sentencing guidelines that he may have received from his counsel, the United

5
States or the Probation Office, is a prediction and not a promise, did not induce his guilty plea, and
is not binding on the United States, the Probation Office or the Court. The United States does not
make any promise or representation concerning what sentence the defendant will receive.
Defendant further understands and agrees that the United States Sentencing Guidelines are
“effectively advisory” to the Court. See United States v. Booker, 543 U.S. 220 (2005).
Accordingly, Defendant understands that, although the Court must consult the Sentencing
Guidelines and must take them into account when sentencing Defendant, the Court is not bound
to follow the Sentencing Guidelines nor sentence Defendant within the calculated guideline range.

11. Defendant understands and agrees that each and all waivers contained in the
Agreement are made in exchange for the concessions made by the United States in this plea
agreement.

The United States’ Agreements

12. The United States agrees to each of the following:

(a) If Defendant pleads guilty to Count One of the Indictment and persists in

that plea through sentencing, and if the Court accepts this plea agreement, the

United States will move to dismiss any remaining counts of the indictment at the

time of sentencing;

(b) Ifthe Court determines that Defendant qualifies for an adjustment under

section 3E1.1(a) of the United States Sentencing Guidelines, and the offense level

prior to operation of section 3E1.1(a) is 16 or greater, the United States will move

under section 3E1.1(b) for an additional one-level reduction because Defendant

timely notified authorities of his or her intent to plead guilty, thereby permitting the

United States to avoid preparing for trial and permitting the United States and the

Court to allocate their resources more efficiently.

(c) That the defendant receive an additional two-point downward departure for

cooperation, pursuant to U.S.S.G. Section 5K3.1, for allowing early release of
material witnesses
Agreement Binding - Southern District of Texas Only

13. The United States Attorney’s Office for the Southern District of Texas agrees that it
will not further criminally prosecute Defendant in the Southern District of Texas for offenses
arising from conduct charged in the indictment. This plea agreement binds only the United States
Attorney’s Office for the Southern District of Texas and Defendant. It does not bind any other
United States Attorney’s Office. The United States Attorney’s Office for the Southern District of
Texas will bring this plea agreement and the full extent of Defendant’s cooperation to the attention
of other prosecuting offices, if requested.

United States’ Non-Waiver of Appeal

14. The United States reserves the right to carry out its responsibilities under guidelines
sentencing. Specifically, the United States reserves the right:

(a) to bring its version of the facts of this case, including its evidence file and

any investigative files, to the attention of the Probation Office in connection with

that office’s preparation of a presentence report;

(b) to set forth or dispute sentencing factors or facts material to sentencing;

(c) to seek resolution of such factors or facts in conference with Defendant’s
counsel and the Probation Office;

(d) _ to file a pleading relating to these issues, in accordance with section 6A1.2
of the United States Sentencing Guidelines and Title 18, United States Code,
section 3553(a); and

(e) to appeal the sentence imposed or the manner in which it was determined.

Sentence Determination
15. Defendant is aware that the sentence will be imposed after consideration of the United

States Sentencing Guidelines and Policy Statements, which are only advisory, as well as the
provisions of Title 18, United States Code, section 3553(a). Defendant nonetheless acknowledges
and agrees that the Court has authority to impose any sentence up to and including the statutory
maximum set for the offense(s) to which Defendant pleads guilty, and that the sentence to be
imposed is within the sole discretion of the sentencing judge after the Court has consulted the
applicable Sentencing Guidelines. Defendant understands and agrees that the parties’ positions
regarding the application of the Sentencing Guidelines do not bind the Court and that the sentence
imposed is within the discretion of the sentencing judge. Ifthe Court should impose any sentence
up to the maximum established by statute, or should the Court order any or all of the sentences
imposed to run consecutively, Defendant cannot, for that reason alone, withdraw a guilty plea, and
will remain bound to fulfill all of the obligations under this plea agreement.
Rights at Trial

16. Defendant understands that by entering into this agreement, he surrenders certain
rights as provided in this plea agreement. Defendant understands that the rights of a defendant
include the following:

(a) If Defendant persisted in a plea of not guilty to the charges, defendant would

have the right to a speedy jury trial with the assistance of counsel. The trial may

be conducted by a judge sitting without a jury if Defendant, the United States, and

the court all agree.

(b)  Atatrial, the United States would be required to present witnesses and other

evidence against Defendant. Defendant would have the opportunity to confront

those witnesses and his attorney would be allowed to cross-examine them. In turn,

Defendant could, but would not be required to, present witnesses and other

evidence on his own behalf. If the witnesses for Defendant would not appear

voluntarily, he could require their attendance through the subpoena power of the

court; and

(c) At a trial, Defendant could rely on a privilege against self-incrimination and

decline to testify, and no inference of guilt could be drawn from such refusal to

testify. However, if Defendant desired to do so, he could testify on his own behalf.

8
Factual Basis for Guilty Plea
17. Defendant is pleading guilty because he is in fact guilty of the charges contained in
Count One of the indictment. If this case were to proceed to trial, the United States could prove
each element of the offense beyond a reasonable doubt. The following facts, among others would
be offered to establish Defendant's guilt:

On December 4, 2020, the Houston Police Department (HPD) responded to the area of 4846
Raven Ridge Drive in Houston, in connection with a suspected human smuggling event in
progress. Officers responded and found an illegal alien, who had just fled from the Raven Ridge
residence where he stated approximately 25-30 other individuals were being held. Officers went
to the residence and, upon approach, saw a dark colored vehicle enter the garage and observed a
male subject quickly exit the driver-side door and enter the residence through the door in the
garage.

HPD officers made entry into the residence and subsequently discovered 30 individuals inside.
HSI was contacted, arrived at the scene, and determined that all individuals discovered in the
residence were unlawfully present in the United States. One of the aliens identified the
Defendant, Mauro Ostillo Dominguez-Maldonado, as a care-taker for the smuggled aliens.
Specifically, he stated he saw two brothers and two females guarding the house and that the
Defendant was one of the two brothers who had also picked him up on the highway while en route
to Houston. Agents photographed the residence and noted that throughout the house, the windows
were boarded up and one room had a deadbolt on the door, facing outside to prevent the aliens
from escaping. Agents found “pollo logs,” or ledgers used to record smuggled aliens brought to
the stash house. Nineteen names of the thirty individuals discovered in the residence were found
on these ledgers.

The material witnesses all stated they entered the United States illegally and were taken to the
Raven Ridge Dr. stash house in Houston. The other aliens identified the Defendant as one of the
guards of the other smuggled aliens in the residence. Specifically, one of the material witnesses
identified the Defendant as one who took his clothes and told him to write his name on his cell
phone before taking it away. Another material witness identified the Defendant as being in
communication with the person in charge of the stash house.

In a post-arrest statement, the Defendant admitted that he knew that money was kept in the
stash house and assisted with financial transactions on behalf of the other unidentified caretaker
nicknamed ‘“Fresa.”” He admitted he was trusted to drive “Fresa’s” vehicle to and from the stash
house in order to pick up food items. He stated that he was working to pay off his smuggling debt.
Accordingly, the defendant knowingly conspired with others to conceal and harbor these
aliens within the United States, knowing and in reckless disregard of the fact that these aliens
entered and remained in the United States in violation of law.

Breach of Plea Agreement

18. If Defendant should fail in any way to fulfill completely all of the obligations under
this plea agreement, the United States will be released from its obligations under the plea
agreement, and Defendant’s plea and sentence will stand. If at any time Defendant retains,
conceals, or disposes of assets in violation of this plea agreement, or if Defendant knowingly
withholds evidence or is otherwise not completely truthful with the United States, then the United
States may move the Court to set aside the guilty plea and reinstate prosecution. Any information
and documents that have been disclosed by Defendant, whether prior to or subsequent to this plea
agreement, and all leads derived therefrom, will be used against defendant in any prosecution.

Restitution, Forfeiture, and Fines — Generally

19. This Plea Agreement is being entered into by the United States on the basis of
Defendant’s express representation that he will make a full and complete disclosure of all assets
over which he exercises direct or indirect control, or in which he has any financial interest.
Defendant agrees not to dispose of any assets or take any action that would effect a transfer of
property in which he has an interest, unless Defendant obtains the prior written permission of the
United States.

20. Defendant agrees to make complete financial disclosure by truthfully executing a
sworn financial statement (Form OBD-500 or similar form) within 14 days of signing this plea
agreement. Defendant agrees to authorize the release of all financial information requested by

the United States, including, but not limited to, executing authorization forms permitting the

10
United States to obtain tax information, bank account records, credit histories, and social security
information. Defendant agrees to discuss and answer any questions by the United States relating
to Defendant’s complete financial disclosure.

21. Defendant agrees to take all steps necessary to pass clear title to forfeitable assets to
the United States and to assist fully in the collection of restitution and fines, including, but not
limited to, surrendering title, executing a warranty deed, signing a consent decree, stipulating to
facts regarding the transfer of title and the basis for the forfeiture, and signing any other documents
necessary to effectuate such transfer. Defendant also agrees to direct any banks which have
custody of his assets to deliver all funds and records of such assets to the United States.

22. Defendant understands that forfeiture, restitution, and fines are separate components
of sentencing and are separate obligations.

Restitution

23. Defendant agrees to pay full restitution to the victim(s) regardless of the count(s) of
conviction. Defendant understands and agrees that the Court will determine the amount of
restitution to fully compensate the victim(s). Defendant agrees that restitution imposed by the
Court will be due and payable immediately and that Defendant will not attempt to avoid or delay
payment. Subject to the provisions of paragraph 5 above, Defendant waives the right to challenge
in any manner, including by direct appeal or in a collateral proceeding, the restitution order
imposed by the Court.

Forfeiture
24. Defendant agrees to forfeit all property that constitutes, or is derived from, or is

traceable to the proceeds obtained directly or indirectly from the commission of the offense

il
charged in Count One of the Indictment, all conveyances used in the commission of the offense,
and all property that was used to facilitate, or was intended to be used to facilitate, the commission
of the offense charged in Count One of the Indictment.

25. Defendant agrees to waive any and all interest in any asset which is the subject of a
related administrative or judicial forfeiture proceeding, whether criminal or civil, federal or state.

26. Defendant consents to an order of forfeiture becoming final as to Defendant
immediately following this guilty plea, pursuant to Federal Rule of Criminal Procedure
32.2(b)(4)(A).

27. Subject to the provisions of paragraph 5 above, Defendant waives the right to
challenge the forfeiture of property in any manner, including by direct appeal or in a collateral
proceeding.

Fines

28. Defendant understands that under the Sentencing Guidelines the Court is permitted to
order Defendant to pay a fine that is sufficient to reimburse the government for the costs of any
imprisonment or term of supervised release, if any. Defendant agrees that any fine imposed by
the Court will be due and payable immediately, and Defendant will not attempt to avoid or delay
payment. Subject to the provisions of paragraph 5 above, Defendant waives the right to challenge
the fine in any manner, including by direct appeal or in a collateral proceeding.

Complete Agreement

29. This written plea agreement, consisting of 15 pages, including the attached addendum

of Defendant and his attorney, constitutes the complete plea agreement between the United States,

Defendant, and Defendant’s counsel. No promises or representations have been made by the

12
United States except as set forth in writing in this plea agreement. Defendant acknowledges that
no threats have been made against him and that he is pleading guilty freely and voluntarily because
he is guilty.

30. Any modification of this plea agreement must be in writing and signed by all parties.

Filed at Hou 7Awn , Texas, on Au gust | & AVA

LMgcer 2 Ro @7 A POS,

 

Defendant
Subscribed and sworn to before me on Aone } ( , 200.
‘
NATHAN OCHSNER, Clerk

UNITED STATES DISTRICT CLERK

By: .
Deputy United States District Clerk

APPROVED:

JENNIFER B. LOWERY
Acting United States Attorney

By: (Pens

Richard W. Bennett Ruben Pena, Esq.
Assistant United States Attorney Attorney for Defendant
Southern District of Texas

Telephone: 713-567-9540

Facsimile: 713-718-3303

richard.bennett@usdo}.gov

 

 

13
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

UNITED STATES OF AMERICA

V. CRIMINAL NO. 4:20-CR-677

MAURO OSTILLO DOMINGUEZ-
MALDONADO,
Defendant.

MM tH Mi Wt

PLEA AGREEMENT -- ADDENDUM

Ihave fully explained to Defendant his rights with respect to the pending indictment. I have
reviewed the provisions of the United States Sentencing Commission’s Guidelines Manual and
Policy Statements and I have fully and carefully explained to Defendant the provisions of those
Guidelines which may apply in this case. Ihave also explained to Defendant that the Sentencing
Guidelines are only advisory and the court may sentence Defendant up to the maximum allowed
by statute per count of conviction. Further, I have carefully reviewed every part of this plea
agreement with Defendant. To my knowledge, Defendant’s decision to enter into this agreement

is an informed and voluntary one.

PP lu [a1

Ruben Pena, Esq. Date
Attorney for Defendant

 

 

 

14
I have consulted with my attorney and fully understand all my rights with respect to the
indictment pending against me. My attorney has fully explained, and I understand, all my rights
with respect to the provisions of the United States Sentencing Commission’s Guidelines Manual
which may apply in my case. I have read and carefully reviewed every part of this plea agreement

with my attorney. I understand this agreement and I voluntarily agree to its terms.

/I0 [2

 

 

Date

Defendant

15
